Citation Nr: 1706973	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  04-34 252	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES


1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder to include anxiety, depression and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI) other than headaches.

4.  Entitlement to a compensable disability rating for tension type headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran, T. S., and R. J.

ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active duty in the United States Marine Corps from June 1973 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions in March 2004, September 2012, and January 2015 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In November 2005, the Veteran testified during a Board hearing before a retired Veterans Law Judge (VLJ).  A transcript is of record.  The Veteran was later informed that the VLJ that presided over this hearing was no longer employed by the Board and, that he had a right to another hearing conducted by a VLJ who will ultimately decide his appeal.  See 38 C.F.R. § 20.707.

Historically, the claim for service connection for a low back disorder was denied by the Board in March 2007 and June 2009.  The Veteran appealed these determinations to the United States Court of Appeals for Veterans Claims (Court).  Both times, the Court granted the Parties' Joint Motion for Remand (JMR), which vacated those Board decisions and remanded the back claim for action consistent with the directives contained therein.  See August 2008 and January 2010 Court Orders and JMRs.  

All four issues were most recently before the Board in July 2016 at which time they were remanded to schedule a Board hearing.  That hearing was held before the undersigned VLJ in August 2016 and a transcript is of record.  The case has now returned to the Board for further appellate action and the decision below addresses the claim for service connection for low back disorder.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current low back disorder, diagnosed as degenerative disc of the lumbosacral spine, status post laminectomy with decompression surgery at L4-5 and L5-S1, was not present in service or manifest to a compensable degree within one year of service discharge, and is not otherwise related to service.  


CONCLUSION OF LAW

The criteria for service connection for degenerative disc of the lumbosacral spine, status post laminectomy with decompression surgery at L4-5 and L5-S1 are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated December 22, 2003 and August 22, 2006.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his back claim.  Service treatment records and pertinent post-service VA and private medical records including Social Security Administration (SSA) records have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements and hearing testimony.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The Veteran was provided VA examinations in April 1993, January 1994, November 1995, and December 2010.  Together the opinions are adequate as they reflect a full review of all medical and other evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has not alleged any prejudice caused by a deficiency in the examinations.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.


Law and Analysis

The Veteran is seeking service connection for a low back disorder which he contends had its onset during his military service as a result of a motor vehicle accident (MVA).  At a personal hearings in January 1997 and November 2005, the Veteran testified that he and a friend were injured in a 1976 MVA while on leave.  He testified that he requested and was granted an additional month of emergency medical leave because he could not travel due to his back injury.  Also of record are supporting lay statements, from a fellow service member and family members corroborating the Veteran's account of a car accident during service.  See Lay Statements from the Veteran's mother, [redacted], his wife, [redacted], and [redacted].  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases, such as arthritis (degenerative joint/disc disease), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Service personnel records show that the Veteran's parents were both disabled due to illness during his period of service and that he initially went on leave in February 1976, to help them and his younger sister.  These records also show that he was on annual leave from May 10, 1976 to June 10, 1976.  Civilian medical records associated with the clams file confirm that he was involved in an automobile accident in May 1976, with injuries confined to headache complaints and the ribcage.  See clinical record from Summersville Memorial Hospital, dated May 20, 1976.  However, there is no evidence that a back injury was sustained at that time or that the Veteran received one month's emergency leave from the military as a result.  Instead the records show that the Veteran was on unauthorized absence following the accident.  

Specifically these records show that rather than return to duty at the end of his initial period of authorized leave, the Veteran requested a hardship separation from service to support his family.  However, he was ordered to return to his duty post prior to processing a hardship separation and when he did not return, he was declared a deserter, from February 1, 1976 to July 19, 1976.  Although the Veteran apparently returned to duty, he began another term of unauthorized absence on November 9, 1976.  After being returned to military control the Veteran was court martialed and convicted of two counts of unauthorized absence from June 21, 1976 to October 15, 1976, and from November 9, 1976 to January 4, 1977.  His sentence was suspended and he was reassigned in an effort to rehabilitate him.  Subsequently in June 1977 the Veteran was granted a hardship discharge.  

While there are few service treatment records show the Veteran's separation examination in June 1977 shows that clinical evaluation of his musculoskeletal system was normal.  Given the opportunity to identify any history or symptoms associated with the in-service MVA, there was no reference to any lumbar spine abnormalities, problems or impairment of any sort.  The accompanying Report of Medical History reflects that the Veteran specifically denied having or having had problems with recurrent back pain.  In fact, he reported that he was in "good health."  

It is also clear that the Veteran suffered significant intervening back injuries following his separation from service.  The earliest relevant medical evidence of back problems is found four years later in September 1981 private clinical records when he was treated for back pain after lifting cement bags at work.  He denied any other history of injury to his back.  He was diagnosed with a lumbosacral strain.  See clinical records from Summersville Memorial Hospital, dated March 1981 to December 1981.

Other post-service treatment records document the Veteran's second automobile accident in August 1992, 11 years later.  He complained of lower back pain, left leg pain, and left foot numbness.  Radiological findings from a December 1992 CT scan showed bulging disc at the level of L4-L5 and L5-S1.  In February 1993, the Veteran underwent bilateral L5-S1, L4-5 and L3 4 facet denervations.  See clinical records dated between 1992 and 1993 from various private facilities including Plateau Medical Center, Cleveland Clinic Hospital, P. K. Thrush, M.D., and St. Albans Mental Health Services.

These clinical records do not, in any way, suggest that the low back findings originated during military service and there is no indication that the Veteran related his symptoms to service, or to any event of service, including the documented MVA in 1976.  Thus, the Board finds that there is insufficient evidence of continuity of symptomatology to enable an award of service connection solely on this basis under the provisions pertaining to "chronic diseases."  See Walker, supra.  Also as a diagnosis of degenerative disc disease, confirmed by X-ray, were not demonstrated until well after one year following his separation from his period active duty, the Veteran does not satisfy the criteria for service connection for low back disorder on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

What remains for consideration is whether or not in the absence of a chronic disease in service, and/or continuity of symptoms, the Veteran's current low back disorder may nonetheless somehow be related to his military service decades earlier.  When examined by VA in April 1993, January 1994, and November 1995, the Veteran only reported the post-service 1992 automobile accident as the cause of his back problems.  He did not reference any prior back disorder, including due to an alleged in-service injury.  Of some significance is the January 1994 examination report in which the examiner specifically referred to the Veteran's post-service employment in the construction field from 1977 to 1981, as a welder in 1986 and as a coal miner until 1989.  The Veteran then worked for United Parcel Service until his motor vehicle injury in 1992.  SSA records show the Veteran received disability benefits in September 1993 decision as a result of his 1992 back injury.

In a March 1996 letter, a private physician indicated treatment of the Veteran in 1976 for back injuries.  The physician noted that the pertinent medical records were no longer available and there was no mention of the motor vehicle accident as the source of the back injury.  See medical opinion from L. Groves, Jr, M.D., dated March 4, 1996.  

It was not until 1997 that the Veteran first reported his in-service automobile accident in 1976 in which he was thrown from the vehicle and had to ask for emergency leave because he could not travel due to a back injury.  The Veteran has noted, however, that he was not hospitalized due to this accident and was treated on an outpatient basis.  See January 1997 RO hearing transcript.  

In support of his claim the Veteran also submitted s November 2002 opinion from the Director of the VA Pain Clinic.  The VA physician noted the Veteran had been followed in the clinic for several years for chronic low back pain and that he had engaged in long discussions with the Veteran concerning his medical history.  After an extensive review his medical records the physician found the Veteran had been healthy and active until his 1976 accident, which required hospitalization and a month of recuperation.  The Veteran has had continued problems related to the original injuries suffered in the jeep accident including degenerative disc disease of his lumbar spine, which the physician considered advanced for someone the Veteran's age, suggesting prior injuries.  The physician concluded that the Veteran's continuing back problems were the direct result of the initial injuries suffered in the military from the original motor vehicle accident.

When examined by VA in December 2010, the Veteran repeated his history inuring his lower back in a 1976 motor vehicle accident.  He denied any history of falls as well as further trauma or injury to his lower back.  The Veteran also reported a history of four lower back surgeries including discectomy, decompression, and laminectomy with fusion with screws.  After service discharge in 1977, the Veteran used to work a heavy-duty job with core drilling with a construction firm and later joined the railroad loading and unloading coal for about 10 years.  The Veteran also performed heavy-duty physical work with the ship yard (electric boat) company for 8 years.  The Veteran then joined with UPS as a part time job and he drove a delivery truck.  He then retired back in 1995 because of his lower back condition.  The diagnosis was degenerative disc disease of the lumbosacral spine status post laminectomy with decompression surgery at L4-L5 and L5-S1 levels, which the examiner concluded was not caused by or related to his motor vehicle accident back in 1976. 

Referring to the medical records from the time of the accident in May 1976, the examiner noted there was no mention of the lower back injury or disability.  There was also no documented lower back injury or treatment in the Veteran's service records.  The examiner also referred to the March 1996 letter from the private physician which indicated the Veteran was treated for back injury back in 1976, but offered no narrative elaboration regarding the lower back injury.  After carefully reviewing the claims file including the findings of degenerative disc disease of the L4-5 and L5-S1 in 1997, the examiner concluded the Veteran's current lower back condition was more likely due to his previous heavy-duty physical jobs as well as a part of generalized degeneration due to age.

Based on the evidence in this particular case, the Board finds that service connection for the Veteran's current low back disorder is not warranted.  The December 2010 VA opinion is the most probative and persuasive medical evidence as it is based upon a complete review of the claims file, sets out the most helpful and complete discussion of the medical questions, and is supported by adequate rationale.  The VA examiner considered the Veteran's history of in-service MVA, his beliefs regarding the etiology of his current low back symptomatology, the relevant history as contained in medical records from service onward, the results of the clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  Also, the VA opinion reflects access to the findings and opinion from both VA and private treating physicians.  Thus, the examiner had sufficient facts and data before him and was able to address fully the salient question as to the origin of the Veteran's low back disorder and its relationship to his military service.  This is particularly important, in the Board's judgment, as the VA examiner's references and specificity make for a more persuasive rationale.

That notwithstanding, careful consideration has also been given to the opinion of the 2002 VA medical provider.  However, this opinion, while supportive of the claim, is limited in terms of its ultimate probative value as there is no indication that the physician reviewed any other relevant evidence in the claims file in formulating his opinion.  It is true that a review of the claims file, or lack thereof, does not control the probative value of a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  However had the 2002 VA physician done so, he would have observed that there is no indication that the Veteran had a need for continued or ongoing medical care due to any low back symptoms during service or in the immediate years after service.  The examiner also did not address additional contributing factors, such as Veteran's post-service MVA in 1992, his post-service occupational duties and work injuries, or age-related changes and their significance, if any, to his current low back disorder.  

After weighing all the evidence, the Board finds greater probative value in the 2010 VA opinion, and, in light of the other evidence of record, this negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The 2002 VA medical opinion, while not discounted entirely, is entitled to less probative weight in view of the remaining evidentiary record. 

To the extent the Veteran's statements purport to provide a nexus opinion between his low back disorder and service, the Board notes determining the etiology of the pain (as distinguished from merely reporting the presence of symptoms) is not a simple question, as there are multiple potential causes of the Veteran's symptoms.  Ascertaining the etiology of orthopedic disorders such as disc disease requires the interpretation of results found on physical examination and knowledge of the musculoskeletal system, to include the impact particular activities may have on the back for a determination as to diagnosis and causation.  In this case, the facts are complex enough that the Veteran's current assertions regarding his symptoms are not sufficient to outweigh the remaining evidence of record.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  As such, the Board finds that the Veteran's statements as to the etiology/onset of his lumbar disc disease is not sufficient to satisfy the requisite nexus requirement.

However more importantly the Board finds that the Veteran's account of his 1976 MVA is not entirely credible, even if competent.  The Veteran has provided a variable history with regard to source of his back injury and this inconsistency undermines his credibility and his reliability as a historian.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).  The contemporaneous service records stand in sharp contrast to the Veteran's more recent lay reports, and fail to corroborate his description of the events surrounding the 1976 MVA and the type of injuries sustained.  Surely if the Veteran had sustained a significant back injury that required hospitalization and prevented his travel for a month as a result, it would have been documented, or the Veteran would have reported it at separation a year later.  See AZ v. Shinseki, 731 Fed. Cir. 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).

Additionally, service treatment records show neither complaints nor evidence of chronic back problems in service, or treatment for a back injury, despite there being treatment for other injuries related to the MVA.  The Veteran also noted no complaints regarding his back at separation though he was given the opportunity to do so, and indicated that he was in "good health."  The Board finds that the objective contemporaneous service records are more probative as to the circumstances surrounding the Veteran's in-service MVA, rather than his inconsistent history reported many years thereafter.  See Curry v. Brown, 7 Vet. App. 59 (1994) (a Veteran's version of events from the past may be of limited credibility and probative value in the absence of medical records showing treatment for the claimed disorder).  

Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a low back disorder, diagnosed as degenerative disc of the lumbosacral spine, status post laminectomy with decompression surgery at L4-5 and L5-S1, is denied.  


REMAND

The July 2016 Board remand required that a Statement of the Case (SOC) be issued with respect to the Veteran's claims for service connection for TBI residuals and a compensable disability rating for tension headaches.  The remand noted that the Veteran submitted a timely notice of disagreement (NOD) after a January 2015 rating decision.  See VA Form 21-0958 (Notice of Disagreement), dated January 23, 2015.  As a SOC was not issued, the Board does not have jurisdiction over these matters and they must be remanded.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Moreover, as the Board remand's instructions were not completed, an additional remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Veteran is also seeking service connection for his psychiatric symptoms which he asserts had their origins during military service.  Medical evidence of record reflects diagnoses of major depressive disorder, adjustment disorder with anxious and depressed mood, somatoform pain disorder, major affective disorder, PTSD, dysthymia, and mood disorder secondary to back pain.

In support of his claim, the Veteran has submitted various statements regarding the stressful events that he believes to be the precipitating cause of his claimed psychiatric disorder.  Initially he reported that he became depressed and overdosed on Valium while stationed at the naval shipyard in Bremerton, Washington.  He stated that when his wife overdosed on anti-depressant medication years later it triggered his PTSD symptoms.  See VA Form 21-4138 dated June 27, 2011.  More recently the Veteran has provided a different stressor event: sustaining serious injuries in a MVA.  See VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, dated July 21, 2014.  Service records confirm the Veteran's treatment for a drug overdose in February 1975 and his involvement in a MVA in 1976.

When examined by both private and VA facilities, the Veteran reported the post-service 1992 automobile accident as the cause of his anxiety and depression.  He did not reference military service or any event of service including any prior MVA or overdose.  See Saint Albans Mental Health Services, dated August 3, 1993 and VA examination reports dated in January 1994, and November 1995.  

During VA examination in 2012, the examiner determined that the major trauma regarding the Veteran's PTSD appeared to be his wife's post-service overdose, a civilian trauma.  He also found that the Veteran depression was due to pain from back injury sustained in the 1976 car accident, but did not address the lack of psychiatric complaints during service and appears to have overlooked that the first documented psychiatric complaints were made in 1992 following the Veteran's post-service MVA.  In this case, given the examiner's failure to fully address the evidence as documented in the Veteran's claims file, he was not informed of all the relevant facts when he rendered his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  The information in the current record is inadequate to make an informed decision and discloses a need for further development prior to final appellate review of this claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a SOC for the claims of entitlement to service connection for residuals of a TBI and entitlement to a compensable evaluation for tension headaches.  The Veteran must be informed that the Board will not exercise jurisdiction over these claims in the absence of a timely perfected appeal.  

2.  Then, schedule the Veteran for appropriate VA examination conducted by a psychologist or psychiatrist to determine the etiology of any acquired psychiatric disorder, including those previously diagnosed.  The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All indicated tests and studies should be performed and the examiner should review the results of any testing prior to completing the report.

a) Based on a personal interview and comprehensive review of the claims file the examiner should identify all appropriate psychiatric diagnoses.  If any previously diagnosed psychiatric disorder, including major depressive disorder, adjustment disorder, somatoform pain disorder, major affective disorder, and PTSD, are not diagnosed, a full explanation addressing these prior diagnoses must be provided (regardless if those diagnoses are no longer present).

b) If a PTSD diagnosis is appropriate, the examiner should specifically explain how the DSM-5 criteria are met, to include whether the documented 1976 MVA is a sufficient stressor to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to that stressor.  If the criteria for PTSD are not met, the examiner should explain why.

c) If any psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether such disorder is at least as likely as not (i.e., at least a 50 percent probability or greater) related to service, to include his in-service MVA.  If any diagnosed psychiatric disorder cannot be regarded as having had its onset during active service, the examiner should explain why.  

d) In answering this question, the examiner is asked to consider carefully the objective medical findings in the service treatment records as well as the service personnel records, which document the 1976 MVA.  The examiner should also note the particulars of this Veteran's medical history, including the various psychiatric diagnoses made following his post-service MVA in 1992.  He/she is also advised that the Veteran is considered competent to report his symptoms, and that his assertions of continuity of psychiatric problems since service should be considered in formulating the requested opinion.  The examiner should set forth medical reasons for accepting or rejecting the Veteran's report (lay observations) of psychiatric symptoms during and since service.  If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided. 

3.  After ensuring that the above actions are completed, readjudicate the claim.  If the decision remains adverse, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


